                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JAMAAL MCCRAY,                            :
                                          :
            Petitioner,                   :   Civ. No. 16-3749 (FLW)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :   MEMORANDUM AND ORDER
                                          :
            Respondent.                   :
_________________________________________ :


       Petitioner, Jamaal McCray (“Petitioner”), commenced this proceeding by filing pro se

with the Court a motion to vacate, set aside, or correct a sentenced under 28 U.S.C. § 2255.

(ECF No. 1.) The Court previously noted that the § 2255 motion lacked the required notice

under United States v. Miller, 197 F.3d 644 (3d Cir. 1999), and ordered Petitioner to confirm

whether he wanted to proceed on his original motion or refile an amended all-inclusive motion.

(ECF No. 2.) Petitioner never responded.

       Petitioner was incarcerated at F.C.C. Allenwood, in White Deer, Pennsylvania, when he

commenced this proceeding. The Court has learned, via the Bureau of Prisons online Inmate

Locator, that Petitioner was released in November 2017. See https://www.bop.gov/inmateloc/,

Register No. 64426-050.

       Local Civil Rule 10.1 requires that parties notify the Court of any change in their address

by filing a notice within seven days. L. Civ. R. 10.1(a). Petitioner has not provided the Court

with his new address in compliance with Local Civil Rule 10.1. Because of Petitioner’s failure

to update his address under Rule 10.1, the Court will administratively terminate this action, but

will permit Petitioner 30 days to update his contact information. If Petitioner timely does so, the

Court will reopen the matter for further proceedings and/or disposition.
          Therefore, IT IS, on this 11th day of February 2019,

          ORDERED that the Clerk shall administratively terminate this proceeding because

Petitioner has changed addresses and has not updated his contact information in compliance with

Local Civil Rule 10.1; and it is further

          ORDERED that if Petitioner updates his contact information within 30 days of the date of

this Order, the Court will reopen the matter for further proceedings and/or disposition; and it is

further

          ORDERED that the Clerk shall send, by regular U.S. mail, a copy of this Order to

Petitioner at the address on file.



                                                                 /s/ Freda L. Wolfson
                                                                 FREDA L. WOLFSON
                                                                 United States District Judge




                                                  2
